DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 3-7 and 9-16 are pending. 
	Claims 2 and 8 are cancelled.
Claim Interpretation
	The following is a claim interpretation, not a claim rejection.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the classification model being configured to characterize" in claims 1, 7 and 13, and “the detection model being configured to detect” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (used in reference to foreign priority date April 11, 2017 but referencing US 2018/0293552 A1 for ease of use) in view of Li et al. (US 2018/0260793 A1).
	Regarding claim 1, Zhang et al. teaches, a method (Para. 0007: an image-based vehicle loss assessment method) for generating vehicle damage information (Para. 0005: to quickly, accurately, and reliably identify specific information about a damaged part and a degree of a damaged vehicle component), the method comprising: acquiring a damage area image of a target vehicle (Para. 0007: the method includes: obtaining to-be-processed images; Fig. 8: obtain a set of to-be-processed images that includes a damaged part S410); 
performing a first damage image segmentation on the damage area image to obtain a first suspected damage area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053); 
Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into multiple components (i.e. different image segments of damage areas); Para. 0053); 
determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions); 
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For example, in ResNet, when input is a picture, the output can be a plurality of picture regions including the damaged part and its corresponding damage classifications (the damage classification is used to determine a damage type), and confidence levels (the confidence level herein is a parameter indicating a degree of authenticity of a damage type));
wherein the determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5; Para. 0013: one or more damaged components in one or more images, one or more damaged parts in the damaged components, damage degrees, etc. can be identified) and the second suspected damage area (Fig. 5: plurality of damage regions), comprises: performing a first vehicle image segmentation on the damage area image to obtain a first vehicle component area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053); 
determining a first overlapping area formed by the first suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0078: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas), and a second overlapping area formed by the second suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0048: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas); 
extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) a second image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm); 
and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
Zhang et al. does not expressly disclose the following limitation underlined above: and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid)) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves combined together within their outer boundaries, which can be displayed to show the location of damage within each part, as shown in FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate superimposing the image features taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065) and enhance the damage assessment (Li et al., Para. 0341).
	Regarding claim 3, Zhang et al. teaches, the method according to claim 1, wherein the extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) and a second image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm), comprises: extracting the first image feature of the first overlapping area  (Para. 0052: first convolutional feature data x of a component image u can be extracted. For example, a convolutional neural network Np is constructed, and the last output vector of a pooling layer in the convolutional neural network Np is used as a convolutional network feature of the component image u) and the second image feature of the second overlapping area by a feature extraction network having a pyramid structure (Para. 0056: obtaining a second convolutional feature data set, where the second convolutional feature data is obtained by using a convolutional neural network that is the same with the one used for extracting the convolutional feature data x).
	Zhang et al. does not expressly disclose the following limitation in claim 1 from which 
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves combined together within their outer boundaries, which can be displayed to show the location of damage within each part, as shown in FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate superimposing the image features taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065) and enhance the damage assessment (Li et al., Para. 0341).
Regarding claim 4, Zhang et al. teaches, the method according to claim 1, wherein the method further comprises: acquiring a damaged component image of the target vehicle (Para. 0065: the component that includes the damaged part in the local image in FIG. 4 is a front bumper); 
performing a second vehicle image segmentation on the damaged component image to obtain a second vehicle component area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into multiple components (i.e. different image segments of damage areas); Para. 0053); 
acquiring a coordinate of a predefined vehicle feature point in the damaged component image; 
establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model;
 determining a coordinate of a third overlapping area in a three-dimensional space, the coordinate being generated according to the mapping relationship, 
and the third overlapping area being formed by the first suspected damage area and the second vehicle component area (Fig. 7, step S3; Para. 0048: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a 
and determining numerical information characterizing a damage degree (Para. 0081: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component) based on the coordinate of the third overlapping area in the three-dimensional space (Para. 0155; Para. 0156: each three-dimensional damage data set can correspond to a particular damaged part of the plurality of damaged parts).
Zhang et al. does not expressly disclose the following limitations underlined above: acquiring a coordinate of a predefined vehicle feature point in the damaged component image; establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model; determining a coordinate of a third overlapping area in a three-dimensional space, the coordinate being generated according to the mapping relationship.
 However, Li et al. teaches, acquiring a coordinate of a predefined vehicle feature point in the damaged component image (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; 2D boundary points mi); 
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: i), a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model (Para. 0344: perform the 3D to 2D mapping);
 determining a coordinate of a third overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) in a three-dimensional space (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi), the coordinate being generated according to the mapping relationship (Para. 0344: perform the 3D to 2D mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065).
	Regarding claim 5, Zhang et al. teaches, the method according to claim 4, wherein the method further comprises: determining a damage location (Para. 0040, lines 5-10: If it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation) based on the coordinate of the third overlapping area in the three-dimensional space (Para. 0155; Para. 
Zhang et al. does not expressly disclose the following limitations in claim 4 from which claim 5 depends: acquiring a coordinate of a predefined vehicle feature point in the damaged component image; establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model; determining a coordinate of a third overlapping area in a three-dimensional space, the coordinate being generated according to the mapping relationship.
 However, Li et al. teaches, acquiring a coordinate of a predefined vehicle feature point in the damaged component image (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; 2D boundary points mi); 
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; line 3: extract 3D coordinates Mi), a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model (Para. 0344: perform the 3D to 2D mapping);
 determining a coordinate of a third overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial i), the coordinate being generated according to the mapping relationship (Para. 0344: perform the 3D to 2D mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065).
	Regarding claim 6, The method according to claim 5, wherein the method further comprises: outputting, according to the determined damage location (Para. 0040: If it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation), damage type, numerical information (Para. 0081: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component), and preset corresponding relationships between damage location, damage type, numerical information (Para. 0106: the damaged part included in the damaged component and the damage type corresponding to the damaged part includes: identifying the damaged part and the damage type by using the 
Zhang et al. does not expressly disclose the following limitations in claim 4 from which claim 5 and thus claim 6 depends: acquiring a coordinate of a predefined vehicle feature point in the damaged component image; establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model; determining a coordinate of a third overlapping area in a three-dimensional space, the coordinate being generated according to the mapping relationship.
 However, Li et al. teaches, acquiring a coordinate of a predefined vehicle feature point in the damaged component image (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; 2D boundary points mi); 
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; line 3: extract 3D coordinates Mi), a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model (Para. 
 determining a coordinate of a third overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) in a three-dimensional space (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi), the coordinate being generated according to the mapping relationship (Para. 0344: perform the 3D to 2D mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065).
Regarding claim 7, Zhang et al. teaches, an apparatus (Fig. 10: vehicle damage assessment apparatus) for generating vehicle damage information (Para. 0005: to quickly, accurately, and reliably identify specific information about a damaged part and a degree of a damaged vehicle component), the apparatus comprising: at least one processor (Para. 0009, lines 1-2: an image-based vehicle loss assessment apparatus is provided, including a processor); 
and a memory storing instructions, wherein the instructions when executed by the at least one processor (Para. 0009, lines 2-4: and a memory that is configured to store a processor executable instruction, where when executing the instruction), cause the at least one processor to perform operations, the operations comprising: acquiring a damage area image of a target 
performing a first damage image segmentation on the damage area image to obtain a first suspected damage area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053); 
performing a second damage image segmentation on the damage area image to obtain a second suspected damage area, the second damage image segmentation being different from the first damage image segmentation (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into multiple components (i.e. different image segments of damage areas); Para. 0053); 
determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5)  and the second suspected damage area (Fig. 5: plurality of damage regions); 
and inputting the damage image feature to a pre-trained classification model to 
wherein the determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5; Para. 0013: one or more damaged components in one or more images, one or more damaged parts in the damaged components, damage degrees, etc. can be identified) and the second suspected damage area (Fig. 5: plurality of damage regions), comprises: performing a first vehicle image segmentation on the damage area image to obtain a first vehicle component area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053); 
determining a first overlapping area formed by the first suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0078: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas), and a second overlapping area formed by the second suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0048: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas); 
extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) a second image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm); 
and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
Zhang et al. does not expressly disclose the following limitation underlined above: and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves combined together within their outer boundaries, which can be displayed to show the location of damage within each part, as shown in FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate superimposing the image features taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065) and enhance the damage assessment (Li et al., Para. 0341).
Regarding claim 9, Zhang et al. teaches, the apparatus according to claim 7 (Fig. 10: vehicle damage assessment apparatus), wherein the extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) and a second image feature of the second Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm), comprises: extracting the first image feature of the first overlapping area (Para. 0052: first convolutional feature data x of a component image u can be extracted. For example, a convolutional neural network Np is constructed, and the last output vector of a pooling layer in the convolutional neural network Np is used as a convolutional network feature of the component image u) and the second image feature of the second overlapping area by a feature extraction network having a pyramid structure (Para. 0056: obtaining a second convolutional feature data set, where the second convolutional feature data is obtained by using a convolutional neural network that is the same with the one used for extracting the convolutional feature data x).
Zhang et al. does not expressly disclose the following limitation in claim 7 from which claim 9 depends: and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate superimposing the image features taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065) and enhance the damage assessment (Li et al., Para. 0341).
Regarding claim 10, Zhang et al. teaches, the apparatus according to claim 7 (Fig. 10: vehicle damage assessment apparatus), wherein the operations further comprise: acquiring a damaged component image of the target vehicle (Para. 0065: the component that includes the damaged part in the local image in FIG. 4 is a front bumper); 
performing a second vehicle image segmentation on the damaged component image to obtain a second vehicle component area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into multiple components (i.e. different image segments of damage areas); Para. 0053); 
acquiring a coordinate of a predefined vehicle feature point in the damaged component image; 
establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model; 
determining a coordinate of a third overlapping area in a three-dimensional space generated according to the mapping relationship, 
the third overlapping area being formed by the first suspected damage area and the second vehicle component area (Fig. 7, step S3; Para. 0048: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1); 
and determining numerical information characterizing a damage degree (Para. 0081: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component) based on the coordinate of the third overlapping area in the three-dimensional space (Para. 0155; Para. 0156: each three-dimensional damage data set can correspond to a particular damaged part of the plurality of damaged parts).
Zhang et al. does not expressly disclose the following limitations underlined above: acquiring a coordinate of a predefined vehicle feature point in the damaged component image; establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in 
 However, Li et al. teaches, acquiring a coordinate of a predefined vehicle feature point in the damaged component image (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; 2D boundary points mi); 
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; line 3: extract 3D coordinates Mi), a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model (Para. 0344: perform the 3D to 2D mapping);
 determining a coordinate of a third overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) in a three-dimensional space (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi), the coordinate being generated according to the mapping relationship (Para. 0344: perform the 3D to 2D mapping).

Regarding claim 11, Zhang et al. teaches, the apparatus according to claim 10 (Fig. 10: vehicle damage assessment apparatus), wherein the operations further comprise: determining a damage location (Para. 0040, lines 5-10: If it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation) based on the coordinate of the third overlapping area in the three-dimensional space (Para. 0155; Para. 0156, lines 36-38: each three-dimensional damage data set can correspond to a particular damaged part of the plurality of damaged parts).
Zhang et al. does not expressly disclose the following limitations in claim 10 from which claim 11 depends: acquiring a coordinate of a predefined vehicle feature point in the damaged component image; establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model; determining a coordinate of a third overlapping area in a three-dimensional space, the coordinate being generated according to the mapping relationship.
i); 
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; line 3: extract 3D coordinates Mi), a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model (Para. 0344: perform the 3D to 2D mapping);
 determining a coordinate of a third overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) in a three-dimensional space (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi), the coordinate being generated according to the mapping relationship (Para. 0344: perform the 3D to 2D mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065).
Regarding claim 12, Zhang et al. teaches, the apparatus according to claim 11 ((Fig. 10: vehicle damage assessment apparatus), wherein the operations further comprise: outputting, according to the determined damage location (Para. 0040, lines 5-10: if it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation, damage type, numerical information (Para. 0081, lines 8-13: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component), and preset corresponding relationships between damage location, damage type, numerical information (Para. 0106, lines 2-8: the damaged part included in the damaged component and the damage type corresponding to the damaged part includes: identifying the damaged part and the damage type by using the damage clustering feature data as input data for a predetermined multi-classification gradient boosting decision tree model) and vehicle maintenance information, the vehicle maintenance information (Para. 0110, lines 10-13:  a vehicle maintenance plan is generated based on the damaged component, the damaged part in the damaged component, the damage type, information about a maintenance plan).
Zhang et al. does not expressly disclose the following limitations in claim 10 from which claim 11 and thus claim 12 depends: acquiring a coordinate of a predefined vehicle feature point in the damaged component image; establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, 
 However, Li et al. teaches, acquiring a coordinate of a predefined vehicle feature point in the damaged component image (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; 2D boundary points mi); 
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; line 3: extract 3D coordinates Mi), a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model (Para. 0344: perform the 3D to 2D mapping);
 determining a coordinate of a third overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) in a three-dimensional space (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi), the coordinate being generated according to the mapping relationship (Para. 0344: perform the 3D to 2D mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 13, Zhang et al. teaches, a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor (Para. 0010, lines 1-4: A computer readable storage medium is provided, where the computer readable storage medium stores a computer instruction, and when the instruction is executed, the following steps are implemented), causes the processor to perform operations, the operations comprising: acquiring a damage area image of a target vehicle (Para. 0009, lines 4-7: the processor implements the following steps: obtaining to-be-processed images; examining the to-be-processed images, and identifying a vehicle component in the to-be-processed images; Fig. 8: obtain a set of to-be-processed images that includes a damaged part S410); 
performing a first damage image segmentation on the damage area image to obtain a first suspected damage area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053); 
performing a second damage image segmentation on the damage area image to obtain a second suspected damage area, the second damage image segmentation being different from the first damage image segmentation (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into multiple components (i.e. different image segments of damage areas); Para. 0053); 
determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions); 
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For example, in ResNet, when input is a picture, the output can be a plurality of picture regions including the damaged part and its corresponding damage classifications (the damage classification is used to determine a damage type), and confidence levels (the confidence level herein is a parameter indicating a degree of authenticity of a damage type)); 
wherein the determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5; Para. 0013: one or more damaged components in one or more images, one or more damaged parts in the damaged components, damage degrees, etc. can be identified) and the second suspected damage area Fig. 5: plurality of damage regions), comprises: performing a first vehicle image segmentation on the damage area image to obtain a first vehicle component area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053); 
determining a first overlapping area formed by the first suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0078: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas), and a second overlapping area formed by the second suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0048: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas); 
 extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) a second image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm); 
and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
Zhang et al. does not expressly disclose the following limitation underlined above: and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves combined together within their outer boundaries, which can be displayed to show the location of damage within each part, as shown in FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 14, Zhang et al. teaches, the method according to claim 1 (see claim 1 above), wherein the first damage image segmentation is performed based on an image distinctiveness testing (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053; Note: the component images contain the damage feature to be recognized (i.e. image distinctiveness), and the second damage image segmentation is a pre-trained detection model, the detection model being configured to detect a location of the suspected damage area in the image (Para. 0040: a cloud server can examine the to-be-processed images by using a pre-constructed component identification model, to identify the vehicle component included in the to-be-processed images. If it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation. In this implementation, the vehicle component is generally a component on a vehicle, for example, a front bumper, a left front door, a rear tail lamp, etc.; Para. 0041: a network model of a deep neural network or a variant network model can be trained by using sample image, to construct the component identification model. For example, the component identification model can be constructed and generated based on a convolutional neural network (Convolutional Neural Network, CNN) and a region proposal network (Region Proposal Network, RPN) with reference to a fully connected layer, a damage sample picture, etc. that trained by an input model).
Zhang et al. does not expressly disclose the following limitation in claim 1 from which claim 14 depends: and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves combined together within their outer boundaries, which can be displayed to show the location of damage within each part, as shown in FIG. 13).

Regarding claim 15, Zhang et al. teaches, the method according to claim 1 (see claim 1 above), wherein the first damage image segmentation is performed based on a convolutional neural network and a region proposal network in combination with a pooling layer (Para. 0041: a network model of a deep neural network or a variant network model can be trained by using sample image, to construct the component identification model. For example, the component identification model can be constructed and generated based on a convolutional neural network (Convolutional Neural Network, CNN) and a region proposal network (Region Proposal Network, RPN) with reference to a fully connected layer, a damage sample picture, etc. that trained by an input model; Para. 00154: a convolutional neural network Np is constructed, and the last output vector of a pooling layer in the convolutional neural network Np is used as a convolutional network feature of the component image u), and the second damage image segmentation is performed based on a corresponding relationship table storing a plurality of sample images and location information of suspected damage areas in the sample images (Para. 0040: a cloud server can examine the to-be-processed images by using a pre-constructed component identification model, to identify the vehicle component included in the to-be-processed images. If it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation; Para. 0047: performing image matching based on components that include a first vehicle component identified by the foregoing deep neural network, calculating which component images includes information about the local image. Eventually, the vehicle component (which can be a component type in the foregoing identified vehicle components) in the local image is determined based on the result of image matching; Note: image matching corresponds to calculation of a similarity between images (i.e. a relationship table)).
Zhang et al. does not expressly disclose the following limitation in claim 1 from which claim 15 depends: and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate superimposing the image features taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065) and enhance the damage assessment (Li et al., Para. 0341).
Regarding claim 16, Zhang et al. teaches, the method according to claim 1 (see claim 1 above), wherein the first vehicle image segmentation is performed based on a preset vehicle feature point (Para. 0051:  extract a first local feature point set of the local image by using a predetermined algorithm; Para. 0053: The first local feature point set can be obtained by using scale-invariant feature transform (scale-invariant feature transform, SIFT), and a first local feature point set y of the image u is extracted. In an implementation of the present application, SIFT is used as local feature data of an image. Certainly, other feature data, for example, a feature such as a FAST (features from accelerated segment test, a corner detection method) can also be used in another implementation), wherein the preset vehicle feature point includes a point having distinct texture feature and structure feature between different components on an outer surface of a vehicle body (Para. 0065: FIG. 4 is a schematic diagram illustrating a specific scenario where a component image is used for matching to determine the component type of the local detail image. In FIG. 4, only a scrape can be seen from a local image, but the component cannot be identified. After the local image is matched to a component image whose vehicle component has been identified, it is identified that the component that includes the damaged part in the local image in FIG. 4 is a front bumper.; Note: the texture feature is a scrape on the surface of the vehicle and the front bumper is the structure feature (i.e. damaged part) of the vehicle).
Zhang et al. does not expressly disclose the following limitation in claim 1 from which claim 16 depends: and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves combined together within their outer boundaries, which can be displayed to show the location 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate superimposing the image features taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065) and enhance the damage assessment (Li et al., Para. 0341).
Response to Arguments
	Applicant’s response to the last Office Action, filed on 2/26/2021, has been entered and made of record.
	Applicant has amended claims 1, 3-4, 7, 9-10 and 13. Claims 14-16 have been added. Claims 1, 3-7 and 9-16 are currently pending.
Applicant's arguments filed on 5/25/2021 have been fully considered but they are not persuasive.
Applicant argues that Zhang et al. (US 2018/0293552 A1) in combination with Li et al. (US 2018/0260793 A1) fails to teach performing a first damage image segmentation on the damage area image to obtain a first suspected damage area; performing a second damage image segmentation on the damage area image to obtain a second suspected damage area, the second damage image segmentation being different from the first damage image segmentation; wherein the determining a damage image feature based on the first suspected damage area and the second suspected damage area, comprises: performing a first vehicle image segmentation on the damage area image to obtain a first vehicle component area; determining a first overlapping area formed by the first suspected damage area and the first 
The Examiner respectfully disagrees. Zhang et al. teaches, performing a first damage image segmentation on the damage area image to obtain a first suspected damage area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053); 
performing a second damage image segmentation on the damage area image to obtain a second suspected damage area, the second damage image segmentation being different from the first damage image segmentation (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into multiple components (i.e. different image segments of damage areas); Para. 0053); 
wherein the determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5; Para. 0013: one or more damaged 
determining a first overlapping area formed by the first suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0078: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas), and a second overlapping area formed by the second suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0048: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas); 
extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) a 
Zhang et al. does not expressly disclose and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves combined together within their outer boundaries, which can be displayed to show the location of damage within each part, as shown in FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate superimposing the image 
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein. The office action has also been updated to address the applicant's argument. See the updated review comments above (in bold) for details.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664